PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/707,932
Filing Date: 18 Sep 2017
Appellant(s): Apple Inc.



__________________
Zhang et al.
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed 3/21/2022.


Restriction election: Appellant’s election without traverse species A (FIG. 14) of group II (claims 1-15 and 20) in the reply filed on 10/7/2017 was acknowledged. 

Examiners note on After final response: The Appellant submitted an after final response to the above office action (dated 10/21/2021) amending the limitations of claim 1 into claim 2, amending claim 2 into independent form, and canceling claims 1, 15, 26, and 28. In response, the examiner entered the claims, maintaining the rejection of newly amended claim 2 which includes the limitations of cancelled claim 1.

Every ground of rejection set forth in the Office action dated 10/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:  It is Noted that the grounds of rejection from the Final dated 10/21/2021 had to be updated based on the entry of an After Final Amendment filed 12/21/2021 which amended the claims including cancelling some claims.

NOTE - Grounds of Rejection in Final dated 10/21/2021 stated below (which are no longer applicable are replaced by the Grounds of Rejection follow this rejection)

Claim 1,15, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Rappoport (US20130076573) in view of Sen (US 20170300098) in view of in view of Hosseini (US 20170187422 hereinafter Hosseini ‘422) as evident by Takei (US 20110140537).
Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Rappoport (US20130076573) in view of Sen (US 20170300098) in view of Hosseini (US 20170187422 hereinafter Hosseini ‘422) as evident by Takei (US 20110140537) as evident by Takeuchi (US 20100302202).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Rappoport (US20130076573) in view of Sen (US 20170300098) in view of Hosseini (US 20170187422 hereinafter Hosseini ‘422) as evident by Takei (US 20110140537) as evident by Takeuchi (US 20100302202) in further view of Chien (US20140071654).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abu (US 20150326059) in view of Rappaport (US 20130076573) in view of Guterman (US20150255851) in view of Hosseini (US 20170187422 hereinafter Hosseini ‘422) as evident by Takei (US 20110140537).
Claim 21 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Rappoport (US20130076573) in view of Sen (US 20170300098) as evident by Takeuchi (US 20100302202).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Rappoport (US20130076573) in view of Sen (US 20170300098) in view of in view of Hosseini (US 20170187422 hereinafter Hosseini ‘422) as evident by Takei (US 20110140537) in view of in view of Chiang (US 20110006953).


Current Grounds of Rejection Based on Entry of AF Amend dated 12/21/2021 are:

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Rappoport (US20130076573) in view of Sen (US 20170300098) in view of Hosseini (US 20170187422 hereinafter Hosseini ‘422) as evident by Takei (US 20110140537) as evident by Takeuchi (US 20100302202).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Rappoport (US20130076573) in view of Sen (US 20170300098) in view of Hosseini (US 20170187422 hereinafter Hosseini ‘422) as evident by Takei (US 20110140537) as evident by Takeuchi (US 20100302202) in further view of Chien (US20140071654).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abu (US 20150326059) in view of Rappaport (US 20130076573) in view of Guterman (US20150255851) in view of Hosseini (US 20170187422 hereinafter Hosseini ‘422) as evident by Takei (US 20110140537).
Claim 21 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Rappoport (US20130076573) in view of Sen (US 20170300098) as evident by Takeuchi (US 20100302202).

Response to arguments

In regards to the rejection of Claim(s) 21 and similarly claim 2, Appellant asserts (pg. 9-12 and 16-18):

In particular, Rappoport in view of Takeuchi was suggested to disclose the "housing having a conductive upper surface" feature, as claimed. Regarding this feature, the rejection reasoning first conceded that "Rappaport does not specifically say that the housing [has] a conductive upper surface," but then alleged that the term 'conductive' is in effect a non-limiting term because "the examiner uses BRI, and interprets 'conductive' as configured to allow any amount of heat or electric charge (which comprises DC and RF/wireless energy) to pass through" (emphasis added). 
Applicant respectfully submits that the standard for claim interpretation is "broadest reasonable interpretation in light of the specification" and NOT "broadest possible interpretation" (emphasis added).

And further asserts: 
In the instant case, it is unreasonable and improper to interpret 'conductive' in light of the specification as allowing any amount of heat or electric charge to pass through….
And further asserts: 
Applicant's specification discloses 'conductive' features throughout in the context of a patch, slot, or other antenna resonating element formed from 'conductive' components, an antenna ground formed from 'conductive' ground structures, 'conductive' housing surfaces forming an antenna cavity to improve antenna gain, etc. See, e.g., paragraphs [0007], [0008],[0067,[0069]-[0071],[0077],[0079] of Applicant's specification. In fact, claim 21 even recites a second antenna feed terminal coupled to the 'conductive' lower surface of the housing.
Even just in view of these cited portions of Applicant's disclosure, the interpretation that the term 'conductive' means allowing "any amount of heat or electric charge to pass through" (and could be used to describe rubber) runs contrary to and is inconsistent with Applicant's disclosure, and therefore does not give the term 'conductive' the broadest reasonable interpretation in light of the specification. In other words, not all material that allows any amount of heat or electric charge to pass can form an effective antenna resonating element, an effective antenna ground, an effective antenna cavity, etc. Rubber and other materials that do not conduct electric charge are as interpreted by one of ordinary skill in the art in light of the specification are therefore not 'conductive' as claimed;
And further asserts: 
As such, the Examiner has errored at least by improperly applying the broadest reasonable interpretation standard to interpret the term 'conductive' in the claim…. Insofar as the examiner has improperly interpreted the term 'conductive,' the later suggested showing of the "housing having a conductive upper surface" in claim 21 based on Rappoport and Takeuchi, relying on the prior improper interpretation of the term 'conductive,' is consequently also improper.
In other words, the Examiner has errored at least by failing to properly show or suggest "a housing having a 'conductive' upper surface" by improperly applying the broadest reasonable interpretation standard to interpret the term 'conductive' in claim 21.
In response: 

    PNG
    media_image2.png
    816
    835
    media_image2.png
    Greyscale
 Fig. 1 of Rappaport as reproduced in the OA mailed 10/21/2021


The Appellant argues that the Examiners interpretation of claim language “conductive”  is inconsistent with the Appellants specification and therefore an improper interpretation.
The Appellant further argues that since the Examiner improperly applied the BRI to the claim term “conductive”, then the Examiner failed “to properly show or suggest "a housing having a 'conductive' upper surface".
In response to Appellants argument, Examiner disagree for the following reasons:
As seen in the specification cited by the Appellant above (or otherwise), the Appellant does not use the claim term “conductive” outside of its plain and ordinary meaning of “having the property of conducting heat or electricity” nor provides a special definition of the claim term “conductive” outside its plain and ordinary meaning.
In the rejection of claims 21 and 2, the Examiner uses BRI and interprets “conductive” as configured to allow any amount of heat or electric charge (which comprises DC and RF/wireless energy) to pass through (See OA pg. 23-24 and 28-29), which is aligned with its plain and ordinary meaning of “having the property of conducting heat or electricity”. 
The appellant agrees that the claim term “conductive” includes the ability to conduct electric charge (See pg. 11 of Appeal Brief e.g. “Rubber and other materials that do not conduct electric charge …are therefore not 'conductive'”) but appears to disagree with the term “any”  in the Examiners aforementioned interpretation of claim term conductive ( i.e. “allow any amount of heat or electric charge”).

Again, the Appellant does not use the claim term “conductive” outside of its plain and ordinary meaning of “having the property of conducting heat or electricity” which does not specify the magnitude/amount of conductivity, nor the type of electrical conductivity (e.g. DC or wireless electricity). Furthermore, the Appellant does not provide a special definition of the claim term “conductive” that describes the magnitude or the amount of conductivity, nor the type of electrical conductivity.
Therefore using the BRI in light of the specification which uses the claim term conductive in its plain and ordinary meaning of  “having the property of conducting heat or electricity”, the Examiner uses the teachings of Rappaport as evident by Takeuchi and scientific principles to teach “the housing includes a conductive upper surface” ([0018]-[0019] of Rapport where Display 14 may be a touch screen that incorporates capacitive touch electrodes or other touch sensors. Fig. 1A-2B and [0049] of Takeuchi showing the circuit equivalent of a capacitive touch sensor which comprises at least two electrodes (conductive) and a capacitor, wherein based on scientific principles of electrical engineering a capacitor conducts DC and wireless electric charge).
In response to Appellants remark “In other words, not all material that allows any amount of heat or electric charge to pass can form an effective antenna resonating element, an effective antenna ground, an effective antenna cavity, etc.”, the Appellant is suggesting that the claim term “conductive” be limited to specific materials and/or limited to a materials’ ability to be “an effective antenna resonating element, an effective antenna ground, an effective antenna cavity”.

Again, the appellant does not provide a special definition for the claim term “conductive” outside of its plain and ordinary meaning of “ “having the property of conducting heat or electricity”. Therefore, the Appellants proposed interpretation/construction is not supported by the specification and to require claim language ‘conductive’ to result in specific materials and/or a materials’ ability to be an effective antenna resonating element, an effective antenna ground, an effective antenna cavity would improperly narrow the claims under the BRI standard.”
In response to Appellants remark “Rubber and other materials that do not conduct electric charge are as interpreted by one of ordinary skill in the art in light of the specification are therefore not 'conductive' as claimed”, the Examiner does not rely on Rubber and “other materials” but uses Rappaport’s evident by Takeuchi and scientific to teach the claim language “conductive” as described above.
Therefore in response to Appellants remark “… the Examiner has errored at least by failing to properly show or suggest "a housing having a 'conductive' upper surface" by improperly applying the broadest reasonable interpretation standard to interpret the term 'conductive' in claim 21”
The standard of a proper 103 rejection is at least the following:
MPEP 2131 states that “A claimed invention may be rejected under 35 U.S.C. 102  when the invention is anticipated (or is "not novel") over a disclosure that is available as prior art. To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation.”

“Subject matter that is prior art under 35 U.S.C. 102  can be used to support a rejection under section 103…” (MPEP 2141.03)
After indicating that the rejection is under 35 U.S.C. 103, the examiner should set forth in the Office action: (A) the relevant teachings of the prior art relied upon…”
The Examiner has indeed met the above standard by relying on Rappaport, evident by Takeuchi and scientific principles to teach “the housing includes a conductive upper surface” (See the rejection of claims 2 and 21 in the most recent OA mailed 10/21/2021) under the broadest reasonable interpretation of conductive as “having the property of conducting heat or electricity” in light of the specification.

In regards to the rejection of Claim(s) 21 and similarly claim 2, Appellant further asserts (pg. 12 and 16-19):
Nevertheless, for completeness, Applicant traverses the additional rejection reasoning on page 29 of the Office Action alleged to show "a housing having a conductive upper surface" as recited in claim 21.

And further asserts: 
However, neither Rappoport's capacitive touch electrode nor Takeuchi's capacitor electrode are disclosed as forming a portion of a housing, let alone a conductive upper surface of the housing, as claimed. In fact, as shown in the cross-sectional view of Rappoport's device 10 having display 14 (see, e.g., FIG. 5 of Rappoport), Rappoport's display cover layer 60 for display 14 is at the top surface of device 10 and is disclosed in paragraph [0034] of Rappoport to be formed from glass or plastic (e.g., non-conductive material). As such, even in view of the cited portions of Rappoport and Takeuchi, the rejection reasoning still fails to evidence how the combination of Rappoport's capacitive touch electrode and Takeuchi's capacitor electrode is the same as, or shows or suggest a conductive upper surface of a housing.
In other words, the Examiner has further errored at least by failing to properly equate the capacitor electrode from the combination of Rappoport and Takeuchi to "a housing having a conductive upper surface," as recited in claim 21 and therefore fails to evidence a showing of these features in claim 21.
In summary and as demonstrated above, Rappoport and Takeuchi, used based on the rejection reasoning, fail to show or suggest "wherein the housing includes a conductive upper surface," as recited in claim 2.

In response:
In response to Appellants remarks “However, neither Rappoport's capacitive touch electrode nor Takeuchi's capacitor electrode are disclosed as forming a portion of a housing, let alone a conductive upper surface of the housing, as claimed” and the remark “the Examiner has further errored at least by failing to properly equate the capacitor electrode from the combination of Rappoport and Takeuchi to "a housing having a conductive upper surface," as recited in claim 21”:
Examiner respectfully disagree and points to the rejection of claim 21 and similarly claim 2 where the Examiner uses the combined teachings of Rappoport in view of Sen as evident by Takeuchi to teach the claim language of claim 21, and Rappoport in view of Sen and Hosseini, evident by Takei and Takeuchi to teach the claim language of claim 2 as specified in the most recent OA (pg. 24-25 and 28-29).
Specifically Examiner uses Rappoport to teach an electronic device (Fig. 1, device 100), wherein the housing includes a conductive upper surface ([0018]-[0019] Display 14 may be a touch screen that incorporates capacitive touch electrodes comprising at least two electrodes (conductive) and a capacitor (conductive) as evident by Takeuchi (Fig. 1A-2B and [0049] showing the circuit equivalent of a capacitive touch sensor).
In response to Appellant’s remark “Rappoport's display cover layer 60 for display 14 is at the top surface of device 10 and is disclosed in paragraph [0034] of Rappoport to be formed from glass or plastic (e.g., non-conductive material)”
Firstly, the Examiner does not rely [0034] or Rappoport's display cover layer 60 to teach “the housing includes a conductive upper surface” (See the rejection of claims 2 and 21 in the most recent OA mailed 10/21/2021). The Examiner relies on Display 14 and [0018]-[0019] of Rapport which explicitly state “Display 14 may be a touch screen that incorporates capacitive touch electrodes” which are conductive (evident by Takeuchi and scientific principles).
Secondly, the Appellant does not rely on Rappoports complete description of said display cover layer 60 described in [0034] which states “a display cover glass layer or a layer of transparent plastic or other transparent member associated with display 14” As such [0034] of Rappoport does not limit the display cover layer 60 to glass or plastic.
Thirdly, even if,  as asserted by the Appellant, Rappoport’s display cover layer 60 should be identified to be an “upper surface” (which the examiner does not agree) and display cover layer 60 should be limited to glass or plastic (as asserted by the Appellant which the examiner does not agree), Examiner points to [0018] of Rappaport which states:
[0018]  “a plastic portion of housing 12 that serves as an antenna window that allows radio-frequency antenna signals to be transmitted and received by antenna structures in device 10.  Device 10 may, if desired, have a display such as display 14. Portions of a display cover layer over display 14 and other dielectric structures in device 10 may also be used to allow radio-frequency antenna signals to be transmitted and received by antenna structures in device 10.”  

The above cited portion of Rappaports shows Rappaports plastic window and display cover layer 60 over display 14 allows RF electrical signals and is therefore conductive based on the plain and ordinary meaning of the term “conductive”.
In regards to the rejection of Claim(s) 21 Appellant asserts (pg. 14):
Moreover, claim 21 also recites "the conductive upper surface extending from the first edge surface to the second edge surface."
And further asserts: 
However, as shown in the cross-sectional view of device 10 in FIG. 5 of Rappaport, a glass or plastic cover layer 60 on top of display module 62 extends between opposing sides of housing 12. A glass or plastic cover layer is not inherently the same as and does not inherently show "a conductive upper surface extending from the first edge surface to the second edge surface," as claimed.
As such, the Examiner has additionally errored at least by failing to properly evidence, using Rappaport and Takeuchi, a showing of "the conductive upper surface extending from the first edge surface to the second edge surface," as recited in claim 21.
In response:
As stated above the Examiner did not rely on cover layer 60 of Fig. 5 but relied on Rappaport, evident by Takeuchi and scientific principles to teach “the housing includes a conductive upper surface” (See the most recent OA mailed 10/21/2021).
Further as seen in the most recent OA mailed 10/21/2021 The Examiner further pointed to Fig. 1 of Rappaport reproduced above showing Display layer 14 (i.e. “the conductive upper surface) extending from a first edge surface to a second edge surface. 
In regards to the rejection of Claim(s) 20 Appellant further  asserts (pg. 21):
However, as conceded in the rejection reasoning on page 15 of the Office Action, Abu makes no mention of its antenna 102 being "at the second side surface [of the keyboard]" or "the antenna being configured to receive the radiative near-field radio-frequency signals from the external electronic equipment through the second side surface [of the keyboard],"
and further asserts (pg. 22):
Rappoport was relied upon the cure these deficiencies of Abu. In particular, Rappoport's disclosure of an antenna window 18 in FIG. 1 was suggested to motivate modification of Abu's antenna 102 such that it is at "the second side surface" of the keyboard and receives signals through the "second side surface" of the keyboard.
However, Rappoport's device 10 as disclosed in FIG. 1 has a display 14 at the top surface and not a plurality of keys at the top surface as a keyboard does (and as claimed in claim 20). As such, the sidewall of display device 10 at which Rappoport's antenna window 18 is formed is NOT analogous to the claimed "second side surface" of the keyboard.
In response:
Appellant suggests that the Examiners use of Rappoport's device 10 to teach claim language “a second side surface” is not analogous to a “second side surface” because Rappoports device 10 “has a display 14 at the top surface and not a plurality of keys at the top surface as a keyboard does”.
However as can be seen from the rejection of claim 20 (pg. 15 of OA), the Examiner uses Rappoport to teach said claim language above specifically stating “Regarding the antenna having the resonating element at the second side surface, Rappaport teaches an antenna having an antenna resonating element at a side surface ((Fig. 1 showing laptop or tablet computers 10 with touchscreen 14 ([0016]).”
As such, the above citation noted by the Examiner shows Rappaport device 10 as a laptop or tablet computer, which are known to have a plurality of keys. Therefore the Rappaport side surface identified by the Examiner to teach claim language "second side surface" is analogous.
Additionally, the Appellants device of Fig. 14 in which the claims are directed to are described as “ laptop computer, a tablet computer,…”( [0032] of the Appellants specification). Therefore Rappoport device 10 comprising a laptop or tablet computer is analogous prior art.   
Furthermore, the Examiner does not rely on Rappoport but uses Abu to teach claim language a keyboard (Fig. 3 200 of Abu). In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In regards to the rejection of Claim(s) 20 Appellant further asserts (pg. 22-23):
It would therefore be non-obvious for one skilled in the art, when considering an antenna at a housing sidewall window adjacent to a display surface, to apply the teaching specifically to the claimed "second side surface" of the keyboard, especially considering the claimed configuration and relationship of other claim elements to the "second side surface" (e.g., "wherein the second side surface [of the keyboard] is configured to be oriented between the first side surface and the external electronic equipment," "a plurality of keys that are at the top surface," etc., as recited in claim 20). 
As such, the Examiner has errored in failing to articulate a proper rationale for arriving that the features of "an antenna resonating element at the second side surface" and "the antenna being configured to receive the radiative nearfield radio-frequency signals from the external electronic equipment through the second side surface, wherein the second side surface is configured to be oriented between the first side surface and the external electronic equipment," as claimed, when applying the teachings of Rappoport to Abu's keyboard in attempting to show these features.


In response:
Examiner disagree and as can be seen in the rejection of claim 20, the Examiner uses the combined teachings of Abu and Rappoport to teach the claim language of claim 20 asserted by the Appellant above. 


    PNG
    media_image3.png
    545
    856
    media_image3.png
    Greyscale

Fig. 3 of Abu as reproduced in the OA
Specifically, the Examiner uses Abu to teach claim language a keyboard (Fig. 3 200 of Abu), …second side surfaces (Fig. 3 above identifying first and second sides) and wherein the second side surface is configured to be oriented between the first side surface and the external electronic equipment (…the claimed orientation of the keyboards second side surface is an intended use of the keyboard and does not result in a structural difference between the claimed invention and the prior art. Due to its wireless nature, Abu’s keyboard (and therefore the second side surface) is capable of being oriented in any direction that is a convenient position for the user. As such, Abu’s second side surface is capable of being oriented between the first side surface and the workstation (i.e. external electronic equipment) and is therefore capable of meeting the claim limitation.
The Examiner further uses Rappoport to teach an antenna having an antenna resonating element at a side surface ((Fig. 1 showing laptop or tablet computers 10 with touchscreen 14 ([0016]). One or more antennas may be embedded within antenna window structure 18 which is located on a side surface and could be located at one or more locations along device edges, in the center of a rear planar housing portion, in device corners, etc.   ([0022])). 
Rappaport further teaches an antenna configured to receive the radio-frequency signals from the external electronic equipment through the side surface ([0018] [0022] Dielectric structure 18 serves as an antenna window that allows radio-frequency antenna signals to be transmitted and received by antenna structures in device 10).
Additionally in response to Appellants remark “It would therefore be non-obvious for one skilled in the art” and “As such, the Examiner has errored in failing to articulate a proper rationale” , the Examiner further stated “It is well known to one of ordinary skill in the art that users of computing systems locate workstations (external equipment) at various locations (including on desktops where the front panel is facing the user) in order for the user to easily access the workstation input/output ports. Therefore, in such a computing system configuration, it would have been obvious to a person of ordinary skill in the art to modify the antenna having the resonating element to be at Abu’s second side surface wherein the antenna is configured to receive the radio-frequency signals from the external electronic equipment through the second side surface, as taught by Rappaport in order to reduce interference by creating a more direct line of site between the workstation (transmitter) and keyboard”.
	

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/TYNESE V MCDANIEL/

Examiner, Art Unit 2859     
                                                  
                                                                                                                                                 Conferees:

/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859


                                                                                                                                                                                            /DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.